Citation Nr: 1733523	
Decision Date: 08/16/17    Archive Date: 08/23/17

DOCKET NO.  11-12 357	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for obstructive sleep apnea, claimed as residuals of a nasal fracture, to include as due to a service-connected disability.



REPRESENTATION

Appellant represented by:	Matthew D. Hill, Attorney



ATTORNEY FOR THE BOARD

J.R. Bryant



INTRODUCTION

The Veteran had active service in the United States Navy from April 1987 to September 1997.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

This case was remanded by the Board in May 2014, for additional development.  However review of the claims file reveals that the required compliance with the Board's remand instructions has not been achieved.  As such, this issue is being remanded again.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As noted in the Introduction, the development requested in the Board's May 2014 remand has not been completely performed.  Stegall v. West, 11 Vet. App. 268, 271 (1998); Dyment v. West, 13 Vet. App. 141 (1999).

Specifically, the AOJ was instructed to obtain a more definitive medical opinion regarding whether the Veteran's sleep apnea was caused by an in-service nasal fracture or, in the alternative, caused or aggravated by his service-connected sinusitis.  The examiner was to review the entire claims file including the prior examination findings and evidence of record and to provide a complete rationale.  See May 2014 Board Remand.

In an April 2016 opinion, following a review of the claims folder and an examination of the Veteran, the examiner concluded that it is less likely as not that the Veteran's current sleep apnea is related to the in-service nasal fracture or residuals.  He explained that since sleep apnea tends to be multifactorial in nature, including genetic factors, respiratory conditions, neurological deficit and/or idiopathic.  Thus, there is no direct causality of in-service nasal fracture or residuals causing or leading to sleep apnea.  Although sleeping difficulty is one of the many symptoms of in-service nasal fracture or residuals, however in-service nasal fracture or residuals is not a contributing factor or cause of sleep apnea or definitely associated to sleep apnea.  

Unfortunately, the examiner failed to address the whether the Veteran's obstructive sleep apnea was caused by or permanently worsened by his service-connected sinusitis.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (holding that 38 C.F.R. § 3.310 (a) authorizes a grant of service connection not only for disability caused by a service-connected disability, but for the extent of additional disability resulting from aggravation of a non-service-connected disability by a service-connected disability).  The Board finds that the claims folder should be returned to the VA examiner who conducted the April 2016 VA examination for an addendum. 

While the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the claim so that the Veteran is afforded every possible consideration.  See, e.g., Ascherl v. Brown, 4 Vet. App. 371, 377 (1993) (where the record before the Board is inadequate, a Remand is mandatory rather than permissive.)

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding treatment records, both VA and non-VA, pertaining to treatment of the Veteran for his sleep apnea that are not already in the claims file.

2.  Then forward the file to the VA examiner that provided the opinion in April 2016, if available.  Otherwise, provide the record to another VA examiner who will have an opportunity to review the complete file.  He/She should indicate in the addendum report that the claims file was reviewed.  The need for an additional examination is left to the discretion of the medical professional offering the addendum opinion.

Based on what is medically known about sleep apnea, the examiner should address the question of whether it is it at least as likely as not, i.e., a 50 percent probability or greater, that sleep apnea: a) was caused by his service connected sinusitis, or b) was aggravated by (i.e. permanently worsened beyond its natural progression) his service-connected sinusitis.  If no aggravation is found, the examiner should specifically indicate so and explain why that is. 

The examiner must explain the underlying rationale for all opinions expressed, citing to supporting factual data/medical literature, as deemed indicated.  The examiner must also consider the Veteran's lay testimony in addition to the documentary evidence of record.

3.  Then readjudicate the appeal.  If the claim remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KELLI A. KORDICH 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


